DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This application contains claims directed to the following patentably distinct species: 
Species A, Figures 1-2;
Species B, Figures 3-4;
Species C, Figures 5-8;
Species D, Figures 9-11;
The species are independent or distinct because Species A describes a food preparation table system 200 is shown schematically and includes a housing 202 (e.g., frame and panels) with a food item holding arrangement 204 (e.g., upper housing section with a recessed well area and support bars) defining multiple food pan receiving locations 206 (aka food pan wells), Species B describe a set of food pans 10 within a pan cooling housing 12. The housing includes openings 14 through which cooled refrigerant or other cooled fluid can be delivered to cold rails at the borders of the pans, with a target food cooling region 16 at the upper center of a food pan 10, Species C describe the cooled wall structures 20 between the food pans 10, and the existence of gaps 22 between the exterior surfaces of the food pan walls 10a and the exterior surfaces of the cooled wall structures 20, thermal shims 24 connected to the wall structures 20, filling the gaps and one surface of each shim lies adjacent a surface of a cooled wall structure, and two shims 24 at opposite sides of the wall structures 20 are connected to each other by bolts 30 and nuts 32, where the bolts 30 pass through aligned openings in the extension legs 26, and Species D describe the thermal shims 24 that incorporate one or more magnet inserts 40 such that each shim 24 is independently retained against the surface of the cooled wall structure 20 by magnetic attraction. The magnet inserts provide for a potentially simpler means of permitting vertical adjustment of the shim position along the cooled wall structure, and enable the shims 24 at opposite sides of the same cooled wall structure to be positioned at different heights. The extension legs are not needed on the thermal shims 24 when using the magnetic connection or mounting arrangement. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the species or groupings of patentably indistinct species require a different field of
search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARIO ANTONIO DELEON/
Examiner, Art Unit 3763                                                                                                                                                                                            
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763